jDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note on Application Status
The Office notes that this Action will be replacing the Notice of Non-Compliance dated 12/30/2020.  Because the Applicant made an Oral Election on 02/01/2021, the Notice of Non-Compliance dated 12/30/2020 is hereby withdrawn.  

Restriction/Election
	During a telephone conversation with Applicant’s Representative James Raakman on 02/01/2021 a provisional election was made without traverse to prosecute the invention of Group I (claims 1-24) and the species of claims 1, 30 and 16.  Upon further consideration, the election of species is withdrawn. 

Claim Interpretations
The “unscrewing chucks” and “orbiting plate” in claims 1 and 20 have been interpreted to cover the only example in the specification of each component.  Specifically, both components are claimed as generic phrases followed by functional language.  The only structure disclosed in the 15-page specification is found in the specific embodiment of Figures 6-11.  As to the limitation “of unscrewing chucks for engaging the threaded articles when the mold cores are in the auxiliary position, the chucks supported by a carrier plate and each chuck 142 for engaging the threaded articles when the mold cores 107 are in the auxiliary position, the chucks supported by a carrier plate 144 and each chuck rotatable about a respective unscrewing axis 145.  As to the limitation “an orbiting plate coupled to the unscrewing chucks by respective crank arms, the orbiting plate effecting synchronized rotation of the unscrewing chucks via the crank arms for unscrewing the threaded articles from the mold cores,” this is disclosed as orbiting plate 146 coupled to the unscrewing chucks 142 by respective crank arms 148, the orbiting plate effecting synchronized rotation of the unscrewing chucks via the crank arms for unscrewing the threaded articles from the mold cores 107.  The Office searched the terms “unscrewing chucks” and “orbiting plate” in EAST and on the internet and failed to find any prior art in the field of injection molding with these phrases.  Thus, Applicants’ use of these terms is construed to define the specific embodiment disclosed in the specification and drawings.

Reasons for Allowance
	Claims 1-24 are allowed.	
The primary reason for allowance is because the prior art fails to teach or suggest the claimed unscrewing chucks and orbiting plate as defined in the specification and explained above.  The closest prior art teaches devices that unscrew threaded items after injection molding, but fail to teach or suggest the orbiting plate (US 2016/0075065; Rosato, D.V. et al., Injection Molding Handbook, Springer Science & Business Media, December 6 2012 (06-12-2012), pp. 1256-1258, cited on IDS).   Thus, the claims are allowed.



Conclusion
Claims 1-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743